                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MARIO SOLARES,                                    CASE NO. 17-cv-01262-YGR
                                   7                   Plaintiff,
                                                                                           JUDGMENT
                                   8             vs.
                                                                                           Re: Dkt. No. 17
                                   9     SHAWN HATTON,
                                  10                   Defendant.

                                  11

                                  12          Pursuant to the Order denying the petition for writ of habeas corpus entered January 30,
Northern District of California
 United States District Court




                                  13   2019 (Dkt. No. 17), judgment is entered in favor of respondent and against petitioner. Petitioner

                                  14   shall obtain no relief by way of the petition.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: January 30, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  18                                                      UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
